Citation Nr: 1019259	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-10 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for scoliosis of the 
cervical spine. 

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for residuals of a 
hernia. 

5.  Entitlement to service connection for gastroesophageal 
reflux. 

6.  Entitlement to service connection for a thyroid disorder 
to include cancer. 

7.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service connected 
disability.   

8.  Entitlement to service connection for a right 
orchiectomy. 

9.  Entitlement to service connection for muscle strain from 
T12 to L3.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from December 2005 and August 
2006 rating decisions by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida 
(hereinafter RO).  

The issues of entitlement to service connection for 
hypertension, scoliosis of the cervical spine, a heart 
disability, gastroesophageal reflux, a thyroid disorder, 
erectile dysfunction and a muscle strain from T12 to L3 
addressed in the REMAND portion of the decision below require 
additional processing and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reported a history of a rupture hernia at 
entrance to service. 

2.  There is no competent evidence that the Veteran has a 
current disability associated with a hernia that was incurred 
in service, to include as a result of aggravation therein.  

3.  There is no competent evidence linking a right 
orchiectomy to in-service symptomatology or pathology.  

 
CONCLUSIONS OF LAW

1.  A hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009). 
  
2.  A right orchiectomy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in June 2005 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and 
private and VA clinical reports have been obtained.  The 
Veteran was also afforded an October 2005 VA examination that 
included opinions as to whether the Veteran has hernia 
residuals or a right orchiectomy due to service, and are thus 
adequate to adjudicate the claims decided herein   As there 
is no indication that there are additional records that need 
to be obtained that would assist in the consideration of the 
claims adjudicated in the decision below, the duty to assist 
with respect to these claims has been fulfilled.  


II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every Veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111.   

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Given the fact that a medical history collected in May 1966 
in conjunction with the enlistment examination listed a 
hernia rupture, and the Veteran himself conceded that he had 
a hernia operation prior to service in February 1966 when 
filing his claim in October 2004, the presumption of 
soundness at service entry is inapplicable.  See 38 U.S.C.A. 
§ 1111.  The law specifically excepts from the presumption of 
soundness "defects, infirmities, or disorders noted at the 
time of examination into service. 

The service treatment reports reflect a visit by the Veteran 
to the dispensary in April 1967 with complaints concerning 
his testicle, with a pre service history of a hernia 
operation noted.  The examination at that time revealed a 
well healed inguinal scar and no hernia.  No further relevant 
complaints or findings were noted thereafter during service, 
to include on the reports from the August 1968 separation 
examination and medical history collected at that time.  

It is apparently the Veteran's assertion that residuals of 
his hernia operation were aggravated by service.  He also 
asserts that he suffered from "tremendous pain," to include 
during service, in his right testicle since this surgery 
because the physician who performed the operation did not 
remove it, and he blames military physicians for not removing 
the testicle during service.  The Veteran asserts that it was 
removed after service in 1985.  The post-service clinical 
evidence reveals no evidence to support the Veteran's 
assertions.  Moreover, the impression following a VA October 
2005 VA examination, which was documented to have been 
preceded by a review of the in-service and post service 
clinical evidence, was in pertinent part "[s]tatus post 
orchiectomy due to chronic pain and scar tissue from previous 
right inguinal herniorrhaphy," that was "unrelated to 
military service since the herniorrhaphy was performed prior 
to military service and the resulting orchiectomy was due to 
chronic pain from the previous surgery, again unrelated to 
his military service."  

As for the Veteran's assertions that he has residuals of a 
hernia to include a right orchiectomy that are related to 
service, to include by way of aggravation or a failure to 
remove the right testicle therein, such assertions cannot be 
used to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  Espiritu; cf. Jandreau.  Therefore, given 
the negative opinions following the October 2005 VA 
examination and lack of any competent evidence linking 
residuals of a hernia to include an orchiectomy to service, 
the claims for service connection for these conditions must 
be denied.  Hickson, supra.  Finally, in reaching these 
decisions, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claims for service connection for a 
hernia and right orchiectomy, the doctrine is not for 
application.  Gilbert, supra.  




ORDER

Entitlement to service connection for a hernia is denied. 

Entitlement to service connection for a right orchiectomy is 
denied.  


REMAND

Additional evidence received since the March 2007 statement 
of the case includes November 2000 Magnetic Resonance Imaging 
(MRI) reports showing cervical disc herniation and reports 
from a November 2001 evaluation conducted for the Social 
Security Administration reflecting range of motion and other 
findings pertinent to the cervical and thoracolumbar spine.  
Also submitted since the March 2007 statement of the case 
includes a December 2007 statement from a service comrade 
attesting to a combat incident in which he witnessed the 
Veteran being "thrown into the air" and landing 
"exceptionally hard;" a private clinical report dated in 
January 2008 that included an x-ray interpretation of the 
cervical and lumbar spine; a February 2008 private MRI of the 
thoracic and lumbar spine, and a March 2008 private 
examination report reflecting follow-up treatment for the 
cervical and lumbar spine and referencing an MRI of the 
cervical spine demonstrating degenerative changes.  Also 
submitted since the March 2007 statement of the case were VA 
outpatient treatment reports dated in December 2007 April 
2008 that reference a heart disability, hypothyroidism, 
gastroesophageal reflux,  a lumbosacral spine disorder and 
medication for hypertension.  

None of the evidence listed above has been addressed in a 
supplemental statement of the case.  Thus, as this evidence 
is pertinent to the claims for service connection for 
hypertension, scoliosis of the cervical spine, a heart 
disability, gastroesophageal reflux, a thyroid disorder, and 
a muscle strain from T12 to L3, a supplemental statement of 
the case addressing these issues that includes a discussion 
of the evidence received since the March 2007 statement of 
the case is necessary to ensure due process to the Veteran.  
38 C.F.R. § 20.1304(c).  With respect to the claims for 
service connection for a heart disability and hypertension, 
this remand will also afford the RO the opportunity to 
conduct the initial consideration of argument raised by the 
Veteran's representative in his April 2010 presentation to 
the Board that is tantamount to a claim that service 
connection is warranted for these conditions as secondary to 
the Veteran's service connected psychiatric disability; 
namely, post-traumatic stress disorder (PTSD).  

With regard to the claim for erectile dysfunction, as the 
contentions of the Veteran with respect to this claim include 
the assertion that he had developed this condition as a 
result of medications prescribed for his disabilities, the 
Board finds this issue to be inextricably intertwined with 
the other claims that have been to be remanded.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).  The Board makes this 
determination due to the fact that should it be determined 
that the veteran is taking medication for a disability for 
which service connection may be granted pursuant to the 
development requested below, entitlement to service 
connection for erectile dysfunction as secondary to such a 
newly service connected disability would be a possibility.  

Accordingly, the case is REMANDED for the following action:

The RO is to review the pertinent 
evidence received since the March 2007 
statement of the case that was not then 
of record and re-adjudicate the Veteran's 
claims.  In doing so with respect to the 
claims for service connection for 
hypertension and a heart disability, the 
RO should determine whether service 
connection for either disability is 
warranted under 38 C.F.R. § 3.310 as 
secondary to PTSD, and with respect to an 
erectile dysfunction whether a grant of 
this claim is warranted under 
38 C.F.R. § 3.310, to include as 
secondary to the prescription of 
medication for any disability for which 
service connection may be granted as a 
result of this remand.  For any claim 
that remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


